DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
  1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 1, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves determining an area affected by the event; configuring a geofence defining the area; identifying, within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of a device associated with a user, an address associated with the account, and a last known interaction between the user and a location servicing the account; 
determining that a status of at least one of the user, the device associated with the user, and data associated with the user is potentially insecure due to the match; 
after determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, identifying a pending transaction attempt; in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting confirmation of the pending transaction by the user; receiving the confirmation from the user; and in response to receiving the confirmation, permitting, by the server, the pending transaction to be processed, which is a fundamental economic principles or practices (controlling device functionality; transaction processing); commercial or legal interactions (controlling device functionality; transaction processing); and managing personal behavior or relationships 

Mental Processes

The claim recites limitations directed to determining an area affected by the event; configuring a geofence defining the area; identifying, within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of a device associated with a user, an address associated with the account, and a last known interaction between the user and a location servicing the account; determining that a status of at least one of the user, the device associated with the user, and data associated with the user is potentially insecure due to the match; after determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, identifying a pending transaction attempt; in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting confirmation of the pending transaction by the user; receiving the confirmation from the user; and in response to receiving the confirmation, permitting, by the server, the pending transaction to be processed.

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting a “server”, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “server” language, the claim encompasses the user manually determining an area affected by the event; configuring a geofence defining the area; identifying, within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of a device associated with a user, an address associated with the account, and a last known interaction between the user and a location servicing the account; determining that a status of at least one of the user, the device associated with the user, and data associated with the user is potentially insecure due to the match; after determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, identifying a pending transaction attempt; in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting confirmation of the pending transaction by the user; receiving the 

The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/ these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of a computer (i.e., “server”) including generic components.  The claim recites the combination of additional elements of the computer (i.e., “server”) performing each of the positively recited steps or acts performed.  The claim also recites the combination of additional elements of the “requesting” and “receiving” steps occurring “through a network”.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data processing (e.g., “determining”, “configuring”, “identifying”, “permitting”, step(s) as claimed) and (b) data receipt/ transmission (“requesting”, “receiving” step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering event and location information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “server” that may perform the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “server” limitations are no more than mere instructions to apply the exception using generic computer components (i.e., “server”).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (1)  The claimed invention is exclusively from the perspective of the “server”.  (2)  Although a “device associated with a user” is recited in the claim, the “device associated with a user” is nominally recited.  Although the “detected location” of the “device associated with a user” within “the geofence defining the area” is one of a plurality of options for determining what is “potentially insecure”, it is not required.  Furthermore, although the claim recites a “network”, the claim is silent regarding engagement between the “server” and the “device associated with a user” through this “network” to carry out any of the steps or acts required of the claimed invention.  Thus, the “device associated with a user” is not a required part of the claimed invention.  (3)  Although a “network” is recited in the claim, the “network” is nominally recited.  The claimed “server” never engages any other device through this “network”.
   
Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.
2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 11/14/19 does not provide any indication that the “server” is anything other than a generic, off-the-shelf computer component.  Furthermore, the prosecution history of the instant application provides Nair operating in a similar environment, suggesting performing tasks such as (a) data processing (e.g., “determining”, “configuring”, “identifying”, “permitting”, step(s) as claimed) and (b) data receipt/ transmission (“requesting”, “receiving” step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data processing (e.g., “determining”, “configuring”, “identifying”, “permitting”, step(s) as claimed) and (b) data receipt/ transmission (“requesting”, “receiving” step(s) as claimed) are well understood, routine and conventional.  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent server claim 9 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for 
Dependent claims 10 - 16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 - 4, 8 and 9 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - 4, 8 and 9 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, omitting essential elements and/ or omission amounting to a gap between the necessary structural connections such omission amounting to a gap between the steps, the elements and/ or the necessary structural connections.  See MPEP § 2172.01.  The omitted steps, omitted elements and/ or omitted structural cooperative relationships are:  
Re Claims 1 and 9:  The preamble of claim 1 recites, “A method of modifying account functionality in response to an event, comprising:” and claim 9 recites “A server configured to modify account functionality in response to an event, comprising:”
This should be -- A method for modifying access of a device associated with a user to electronic financial transaction functionality in response to an event, comprising: -- and claim 9 recites -- A server for modifying access of a device associated with a user to electronic financial transaction functionality in response to an event, comprising: -- or something similar. 
	Should one or more of the limitations presently recited in dependent claims 2, 3 and 7  be moved to independent claims 1 and 9 since the limitations (currently or when amended) would appear to accomplish the intended purpose/ result described in the preamble.
The body of the claim never accomplishes the result identified in the preamble.

With respect to claim 9, the “configured to” language should be removed since the language is in the preamble, not the body of the claim; and it is not describing what a component of the claimed “server” is doing in the context of the claimed invention. 
Re Claims 1 and 9:  All the claim limitations related to the transaction attempt are dependent on the precondition “determining, by the server, that a status of at least one of the user, the device associated with the user, and data associated with the user is potentially insecure” having already occurred.  Thus, the “server” has established that at least any one of, but potentially all of “the user”, “the device associated with the user” or “data associated with the user” is potentially insecure.   It would seem that some sort of authentication of “the user”, “the device associated with the user” or “data associated with the user” would be needed prior to receiving a confirmation of the pending transaction.  In other words, how would the “server” know it is dealing the actual user, not a fraudster, if it has been established that “the user”, “the device associated with the user” or “data associated with the user” is potentially insecure.  NOTE:  Para. [0068] of applicant’s specification as filed 11/14/19 appears to discuss authentication of one or more the types of information that is potentially insecure.
Re Claims 1 and 9:  Claim 1 recites, “in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting, by the server, confirmation of the pending transaction by the user through a network; 
receiving, by the server, the confirmation from the user through the network;” 
from the user device associated with the user through a network; 
receiving, by the server, the confirmation from the user device associated with the through the network; -- or something similar. NOTE:  Para. [0072] of applicant’s specification as filed 11/14/19.  NOTE:  Analogous changes needed for claim 9, but accounting for differences due to statutory class.
	The “by” language is unclear since applicant appears to intend for the claimed invention to be exclusively from the perspective of the “server”, but the language suggests another entity (i.e., “by the user”) is performing the limitation. 
Applicant describes a “network” environment and the claimed “server”, but describes no other devices in the network or a device that the claimed “server” is interacting for the information exchange.
Claims 2 and 10:  Claim 2 recites, “in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, restricting, by the server, access by the device associated with the user to the electronic financial transaction functionality at the server through a network.” 
This should be -- in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, restricting, by the server, access of the device associated with the user to the electronic financial transaction functionality at the server through the 
The “by” language is unclear since applicant appears to intend for the claimed invention to be exclusively from the perspective of the “server”, but the language suggests another entity (i.e., “by the device associated with the user”) is performing the limitation. 
Terms previously reference should be preceded by terms such as “the” or “said” to indicate the prior reference.
Re Claims 3 and 11:  Claim 3 recites, “determining, by the server, that the status of at least one of the user, the device associated with the user, and the data associated with the user is no longer potentially insecure; and restoring, by the server, access to a status prior to the restricting in response to the determining that the status of the user is no longer potentially insecure.” 
This should be -- determining, by the server, that the status of at least one of the user, the device associated with the user, and the data associated with the user is no longer potentially insecure; and restoring, by the server, the access of the device associated with the user to the electronic financial transaction functionality to a status prior to the restricting in response to the determining that the status of the user is no longer potentially insecure. -- or something similar.  NOTE:  Analogous changes needed for claim 11, but accounting for differences due to statutory class.
Terms previously reference should be preceded by terms such as “the” or “said” to indicate the prior reference.
Re Claims 4 and 12:  Claim 4 recites, “wherein the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure comprises sending a message to the device associated with the user and at least one of: failing to detect a response from the device before a first time from the sending; and receiving a response from the device indicating that at least one of the user, the device associated with the user, and the data associated with the user is insecure.  
This should be -- wherein the determining, by the server, that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure comprises sending, by the server, a message to the device associated with the user and at least one of: failing, by the server, to detect a response from the device associated with the user before a first time from the sending; and receiving, by the server, a response from the device associated with the user indicating that at least one of the user, the device associated with the user, and the data associated with the user is insecure. -- or something similar.  NOTE:  Analogous changes needed for claim 11, but accounting for differences due to statutory class.
To avoid undue interpretation, consistent terminology should be used. 
Claim 8 recites, “wherein the requesting includes: raising a level of scrutiny for the pending transaction in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure; and triggering the requesting in response to the level of scrutiny exceeding a threshold in response to the raising.”
, by the server, a level of scrutiny for the pending transaction in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure; and triggering, by the server, the requesting in response to the level of scrutiny exceeding a threshold in response to the raising. -- or something similar.  
To avoid undue interpretation, consistent terminology should be used. 
Claim 9 recites, “identifying, within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of a device associated with a user, an address associated with the account, and a last known interaction between the user and a location servicing the account;”
	This should be --  identifying, within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of the device associated with the user, an address associated with the account, and a last known interaction between the user and a location servicing the account; -- or something similar.
Terms previously reference should be preceded by terms such as “the” or “said” to indicate the prior reference.
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair, US Pub. No. 2019/0347431.
Re Claims 1 and 9:  Nair discloses a method/ system of modifying account functionality in response to an event (See also, MPEP § 2111.02 Preamble interpreted as not further limiting of the claimed invention.), comprising: 
determining, by a server, an area affected by the event (Nair, [0015] [0016] [0020] [0021] [0027] [0028] [0035] [0037] [0038] [0048] [0049] [0051] [0057] [0059] [0070] [0071]); 

identifying, by the server within the area, an account providing access to electronic financial transaction functionality, the identifying including identifying a match between a location within the geofence defining the area and at least one of a detected location of a device associated with a user, an address associated with the account, and a last known interaction between the user and a location servicing the account (Nair, [0015] [0016] [0027] [0028] [0035] [0037] [0038] [0048] [0049] [0058] [0074]); 
determining, by the server, that a status of at least one of the user, the device associated with the user, and data associated with the user is potentially insecure due to the match (Nair, abstract, [0012] [0016] [0017] [0048] [0051]); 
after determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, identifying, by the server, a pending transaction attempt (Nair, [0014] [0032] [0052]); 
in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, requesting, by the server, confirmation of the pending transaction by the user through a network (Nair, [0014] [0032] [0052]); 
receiving, by the server, the confirmation from the user through the network (Nair, [0014] [0032] [0052]); 
and in response to receiving the confirmation, permitting, by the server, the pending transaction to be processed (Nair, [0014] [0032] [0052]).  
Re Claims 2 and 10:   Nair discloses the claimed invention supra and further discloses in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure, restricting, by the server, access by the device associated with the user to the electronic financial transaction functionality at the server through a network (Nair, abstract, [0012] [0019] [0022] [0023] [0026] [0035] [0037] [0051] [0052] [0057] [0058] [0074]).  
Re Claims 3 and 11:  Nair discloses the claimed invention supra and further discloses determining, by the server, that the status of at least one of the user, the device associated with the user, and the data associated with the user is no longer potentially insecure (Nair, [0012] [0025] [0036]); 
and restoring, by the server, access to a status prior to the restricting in response to the determining that the status of the user is no longer potentially insecure (Nair, [0012] [0025] [0036]).  
Re Claims 4 and 12:  Nair discloses the claimed invention supra and further discloses wherein the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure comprises sending a message to the device associated with the user (Nair, abstract, [0012] [0016] [0017] [0048] [0051] [0064])
and at least one of: failing to detect a response from the device before a first time from the sending; and receiving a response from the device indicating that at least one of the user, the device associated with the user, and the data associated with the user is insecure (Nair, abstract, [0012] [0016] [0017] [0048] [0051] [0064])
Re Claims 5 and 13:  Nair discloses the claimed invention supra and further discloses wherein: the message to the device associated with the user includes a request for the user to authenticate their identity (Nair, abstract, [0012] [0016] [0017] [0018] [0021] [0023] [0048] [0051] [0064] [0069] [0076], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention.  NOTE:  Applicant is not describing a step or act performed by the claimed “server”, but the contents of a “message” or “response” message.); 
and the response from the device indicates that at least one of the user, the device associated with the user, and the data associated with the user is insecure includes an incorrect identity authentication (Nair, abstract, [0012] [0016] [0017] [0018] [0021] [0023] [0048] [0051] [0064] [0069] [0076], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention.  NOTE:  Applicant is not describing a step or act performed by the claimed “server”, but the contents of a “message” or “response” message.).  
Re Claims 6 and 14:  Nair discloses the claimed invention supra and further discloses wherein: the message to the device associated with the user includes a request for the user to indicate whether they have a physical card used to provide the access to the electronic financial transaction functionality in their possession (Nair, abstract, [0012] [0016] [0017] [0018] [0038] [0048] [0051] [0064] [0069], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not 
and the response from the device indicates that at least one of the user, the device associated with the user, and the data associated with the user is insecure includes evidence that the user does not have the physical card in their possession (Nair, abstract, [0012] [0016] [0017] [0018] [0038] [0048] [0051] [0064] [0069], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention.  NOTE:  Applicant is not describing a step or act performed by the claimed “server”, but the contents of a “message” or “response” message.).  
Re Claims 7 and 15:   Nair discloses the claimed invention supra and further discloses locking, by the server, access to the electronic financial transaction functionality after the identifying of the account and before the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure (Nair, abstract, [0012] [0019] [0022] [0023] [0026] [0035] [0037] [0051] [0052] [0057] [0058] [0074]).  
Re Claims 8 and 16:  Nair discloses the claimed invention supra and further discloses wherein the requesting includes: raising a level of scrutiny for the pending transaction in response to the determining that the status of at least one of the user, the device associated with the user, and the data associated with the user is potentially insecure (Nair, [0019 [0021] [0023] [0026] [0035] [0036]); 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to limiting functionality.
US 20190379657 A1
US 20180286161 A1
US 20180270612 A1
US 20180270608 A1
US 20180032997 A1
US 20180018470 A1
US 20180007558 A1
US 20150296074 A1
US 20150121515 A1
US 20110191862 A1
US 20100100972 A1
US 20020125886 A1
US 10136296 B1
US 9727747 B1
US 9313211 B1
US 9275234 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692